 

Exhibit 10(s)

 

OLD NATIONAL BANCORP

AMENDED AND RESTATED 2008 INCENTIVE COMPENSATION

PLAN RELATIVE PERFORMANCE UNITS AWARD AGREEMENT



This Award Agreement (“Agreement”) is entered into as of January 24, 2019
("Grant Date"), by and between Old National Bancorp, an Indiana corporation
(“Company”), and [[FIRSTNAME]] [[LASTNAME]] an officer or employee of the
Company or one of its Affiliates (“Participant”).

Background

A.

The Company adopted the Old National Bancorp Amended and Restated 2008 Incentive
Compensation Plan (“Plan”) to further the growth and financial success of the
Company and its Affiliates by aligning the interests of participating officers
and key employees ("participants") more closely with those of the Company's
shareholders, providing participants with an additional incentive for excellent
individual performance, and promoting teamwork among participants.

B.

The Company believes that the goals of the Plan can be achieved by granting
Performance Units to eligible officers and other key employees.

C.

The Compensation and Management Development Committee of the Board has
determined that a grant of Performance Units to the Participant, as provided in
this Award Agreement, is in the best interests of the Company and its Affiliates
and furthers the purposes of the Plan.

D.

The Participant wishes to accept the Company's grant of Performance Units,
subject to the terms and conditions of this Award Agreement, the Plan and the
Company’s Stock Ownership Guidelines.

Agreement

In consideration of the premises and the mutual covenants herein contained, the
Company and the Participant agree as follows:

1.Defined Terms.  For purposes of this Agreement, if the first letter of a word
(or each word in a term) is capitalized, the term shall have the meaning
provided in this Agreement, or if such term is not defined by this Agreement,
the meaning specified in the Plan.

(a)"Adjusted Share Distribution" means, with respect to a Performance Unit, a
number of whole Shares equal to the sum of the Unadjusted Share Distribution and
the Dividend Adjustment.

(b)"Appendix A" means Appendix A to this Agreement, which is hereby incorporated
herein and made a part hereof.  Appendix A describes the performance factor and
goals with respect to the Relative Performance Units.  

1

 

 

--------------------------------------------------------------------------------

 

(c)"Dividend Adjustment" means, with respect to a Performance Unit, a number of
whole units, determined as provided in Section 6, which is added to the
Unadjusted Share Distribution to reflect dividend payments during the
Performance Period on the units included in the Unadjusted Share Distribution.

(d)"Maximum Performance" means the Performance Goal achievement required for the
maximum permissible distribution with respect to a Relative Performance Unit, as
set out in Appendix A.

(e)"Minimum Performance" means the minimum Performance Goal achievement required
for any distribution to be made with respect to a Relative Performance Unit, as
set out in Appendix A.

(f)"Performance Goal" means a financial target on which the distribution with
respect to a Performance Unit is based, as set out in Appendix A.

(g)"Performance Period" means the Performance Period specified in Appendix A.

(h)"Performance Unit" means a contingent right awarded pursuant to this
Agreement for distribution of a Share upon attainment of the Performance Goals
as set forth in Appendix A.

(i)“Relative Performance Unit” means a contingent right awarded pursuant to this
Agreement for distribution of a Share upon attainment of the Performance Goals
as set forth in Appendix A.

(j)"Section" refers to a Section of this Agreement.

(k)"Target Performance" means the Performance Goal achievement required for the
targeted distribution with respect to a Relative Performance Unit, as set out in
Appendix A.  If Target Performance is achieved but not exceeded for all
Performance Goals, the Unadjusted Share Distribution with respect to a
Performance Unit is one share of the Company's voting common stock ("Share").

(l)"Unadjusted Share Distribution" means, with respect to a Performance Unit,
the total number of Shares to be distributed to the Participant, before adding
the Dividend Adjustment or subtracting required tax withholding.

 

2.Incorporation of Plan Terms.  All provisions of the Plan, including
definitions (to the extent that a different definition is not provided in this
Agreement), are incorporated herein and expressly made a part of this Agreement
by reference.  The Participant hereby acknowledges that he or she has received a
copy of the Plan.

3.Award of Performance Units.  The Committee has awarded the Participant
[[SHARESGRANTED]] Relative Performance Units effective as of the Grant Date,
subject to the terms and conditions of the Plan and this Agreement.

4.Contingent Distribution on Account of Performance Units.

2

 

 

--------------------------------------------------------------------------------

 

(a)Except as provided in Section 5, no distribution shall be made with respect
to any Relative Performance Unit, unless (i) the respective Minimum Performance
is achieved or exceeded in accordance with the Performance Goal set out in
Appendix A, and (ii) the Participant (A) is continually employed by the Company
and/or an Affiliate at all times from the award of the Performance Units until
the date on which Shares are distributed pursuant to Subsection (c) below;
provided, however, the Committee may, in its discretion, waive the continuous
employment requirement in this clause (ii), or (B) Terminates Service during the
Performance Period on account of his death, Disability, or Retirement.

(b)All distributions on account of a Performance Unit shall be made in the form
of Shares.  The Unadjusted Share Distribution with respect to a Performance
Unit, if any, is dependent on the Company's achievement of the Performance
Goals, as specified in Appendix A.  By way of example, if Target Performance for
the Performance Period is achieved but not exceeded with respect to the
Performance Goal, the Unadjusted Share Distribution shall consist of one share
of the Company's voting common stock ("Share").  The number of Shares
distributed on account of a Performance Unit shall be increased by the Dividend
Adjustment to determine the Adjusted Share Distribution and reduced by
applicable tax withholding as provided in Section 9.  If, after reduction for
tax withholding, the Participant is entitled to a fractional Share, the net
number of Shares distributed to the Participant shall be rounded down to the
next whole number of Shares.

(c)Except as expressly provided in Section 5, the Company shall distribute the
Adjusted Share Distribution, reduced to reflect tax withholding, on the date the
Company files its Form 10K with the US Securities and Exchange Commission in the
calendar year following the year in which the Performance Period ends.

(d)Notwithstanding any other provision of this Agreement, the Committee may, in
its sole discretion, reduce the number of Shares that may be distributed as
determined pursuant to the Adjusted Share Distribution calculation set forth
above.  The preceding sentence shall not apply to a distribution made pursuant
to Section 5.

(e)If a Participant Terminates Service during the Performance Period on account
of Participant’s Disability or Retirement, Participant’s Performance Units shall
remain outstanding as if Participant had not Terminated Service, and payments
with respect to such Performance Units shall be made at the same time and
subject to the same performance requirements as payments that are made to
Participants who did not incur a Termination of Service during the applicable
Performance Period.

(f)

If a Participant Terminates Service due to death during the Performance Period,
the performance requirements with respect to the Participant’s Performance Units
shall lapse, and the Participant’s Beneficiary shall, on the date of such
Termination of Service, be fully entitled to payment under such Performance
Units as if targeted performance had been achieved and the Performance Period
ended on the date of the Participant’s death, and such payments shall be made
within sixty (60) days after the Participant’s death.

5.Change in Control.  If a Change in Control occurs during the Performance
Period, Article XVI of the Plan shall govern the disposition of Performance
Units awarded under this Agreement.

6.Dividend Adjustment.  Except as otherwise provided for in this Agreement, a

3

 

 

--------------------------------------------------------------------------------

 

Dividend Adjustment shall be added to the Unadjusted Share Distribution.  The
Dividend Adjustment shall be a number of Units equal to the number of Units that
would have resulted, if each dividend paid during the Performance Period on the
Shares included in the Unadjusted Share Distribution had been immediately
reinvested in Shares.

7.Performance Goals.  The applicable Performance Goals, the weight given to each
Performance Goal, and the Minimum Performance, Target Performance, and Maximum
Performance are set out in Appendix A.

8.Participant’s Representations.  The Participant agrees, upon request by the
Company and before the distribution of Shares with respect to the Performance
Units, to provide written investment representations as reasonably requested by
the Company.  The Participant also agrees that, if he or she is a member of the
Company's Executive Leadership Group at the time the Shares are distributed, and
if at that time he or she has not satisfied the Company’s Stock Ownership
guidelines, the Participant will continue to hold the Shares received in the
Distribution, net of any shares withheld for taxes, until such time as the
Participant has satisfied the Company’s Stock Ownership requirement.

9.Income and Employment Tax Withholding.  All required federal, state, city, and
local income and employment taxes that arise on account of the Performance Units
shall be satisfied through the withholding of Shares otherwise distributable
pursuant to this Agreement.

10.Nontransferability.  The Participant's interest in the Performance Units or
any distribution with respect to such units may not be (i) sold, transferred,
assigned, margined, encumbered, bequeathed, gifted, alienated, hypothecated,
pledged, or otherwise disposed of, whether by operation of law, whether
voluntarily or involuntarily or otherwise, other than by will or by the laws of
descent and distribution, or (ii) subject to execution, attachment, or similar
process.  Any attempted or purported transfer in contravention of this Section
shall be null and void ab initio and of no force or effect whatsoever.

11.Indemnity.  The Participant hereby agrees to indemnify and hold harmless the
Company and its Affiliates (and their respective directors, officers and
employees), and the Committee, from and against any and all losses, claims,
damages, liabilities and expenses based upon or arising out of the incorrectness
or alleged incorrectness of any representation made by Participant to the
Company or any failure on the part of the Participant to perform any agreements
contained herein.  The Participant hereby further agrees to release and hold
harmless the Company and its Affiliates (and their respective directors,
officers and employees) from and against any tax liability, including without
limitation, interest and penalties, incurred by the Participant in connection
with his or her participation in the Plan.

12.Changes in Shares.  In the event of any change in the Shares, as described in
Section 4.04 of the Plan, the Committee, consistent with the principles set out
in such Section, will make appropriate adjustment or substitution in the number
of Performance Units, so that the contingent economic value of a Performance
Units remains substantially the same.  The Committee’s determination in this
respect will be final and binding upon all parties.

13.Effect of Headings.  The descriptive headings used in this Agreement are
inserted for convenience and identification only and do not constitute a part of
this Agreement for purposes of interpretation.

4

 

 

--------------------------------------------------------------------------------

 

14.Controlling Laws.  Except to the extent superseded by the laws of the United
States, the laws of the State of Indiana, without reference to the choice of law
principles thereof, shall be controlling in all matters relating to this
Agreement.

15.Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which will be deemed an original, but all of which
collectively will constitute one and the same instrument.

16.

Recoupment/Clawback.  Any grant of Performance Units under this Agreement or any
other award granted or paid to the Participant under the Company’s Amended and
Restated 2008 Incentive Compensation Plan, whether in the form of stock options,
stock appreciation rights, restricted stock, performance units, performance
units, stock or cash, is subject to recoupment or “clawback” by the Company in
accordance with the Company’s Bonus Recoupment/Clawback Policy, as may be
amended from time to time.  This Section, “Recoupment/Clawback,” shall survive
termination of this Agreement.

IN WITNESS WHEREOF, the Company, by its officer thereunder duly authorized, and
the Participant, have caused this Performance Unit Award Agreement to be
executed as of the day and year first above written.

PARTICIPANT

Accepted by: [[SIGNATURE]]Date: [[SIGNATURE_DATE]]

 

 

OLD NATIONAL BANCORP

By:

George Lance

SVP, Talent Support Director

Old National Bancorp

 

 

 

 




5

 

 

--------------------------------------------------------------------------------

 



APPENDIX A TO 2018 PERFORMANCE AWARD AGREEMENT

(Relative Performance Measures)

Grant Date:January 24, 2019

Performance Shares Awarded: See Section 3 of the Agreement

Performance Period: January 1, 2019, through December 31, 2021

Relative Factors for Determining Amount Payable Pursuant to Performance Award

The number of Shares payable on account of a Performance Share (before any
Dividend Adjustment or tax withholding) will be based on the results of the
following relative performance factor ("Performance Factor") during the
Performance Period, as measured against the comparator “Peer” group:

Total Shareholder Return (TSR).  Total Shareholder Return means the three-month
average stock price for the period ending December 31, 2018 (“Calculation
Period”) compared to the three-month average stock price for the period ending
December 31, 2021 (“Calculation Period”) for the Company and the Peer
Group.  The three-month average stock price will be determined by averaging the
closing stock price of each day during the three months ending on the applicable
December 31, including adjustments for cash and stock dividends.

Peer Group.  The "Peer Group" is made up of the following:

Company Name

Ticker

State

OLD NATIONAL BANCORP

ONB

IN

ASSOCIATED BANC-CORP

ASB

WI

F.N.B. COPORATION

FNB

PA

CULLEN/FROST BANKERS, INC

CFR

TX

IBERIABANK CORPORATION

IBKC

LA

VALLEY NATIONAL BANCORP

VLY

NJ

WINTRUST FINANCIAL CORPORATION

WTFC

IL

HANCOCK WHITNEY CORPORATION

HWC

MS

COMMERCE BANCSHARES, INC

CBSH

MO

TCF FINANCIAL CORPORATION

TCF

MN

PROSPERITY BANCSHARES, INC

PB

TX

BANK OZK

OZK

AR

UMB FINANCIAL CORPORATION

UMBF

MO

WESTERN ALLIANCE BANCORPORATION

WAL

AZ

FULTON FINANCIAL CORPORATION

FULT

PA

CHEMICAL FINANCIAL GROUP

CHFC

MI

UNITED BANKSHARES, INC

UBSI

WV

BANCORPSOUTH BANK

BXS

MS

BANK OF HAWAII CORPORATION

BOH

HI

FIRST MIDWEST BANCORP, INC

FMBI

IL

TRUSTMARK CORPORATION

TRMK

MS

INTERNATIONAL BANCSHARES CORPORATION

IBOC

TX

GREAT WESTERN BANCORP, INC

GWB

SD

6

 

 

--------------------------------------------------------------------------------

 

A Peer Group member shall be removed if it is acquired or fails during the
Performance Period.

Calculation of Performance

For the Performance Factor:  TSR will be calculated for each member of the Peer
Group.  The Company’s TSR percentile rank in the Peer Group will be utilized to
determine the percentage, if any, of the Shares earned under the Performance
Share award.

The table below shows the percentage of Shares to be issued with respect to each
Performance Share (before any Dividend Adjustment or tax withholding) at various
performance levels:

Average

Percentile Rank vs. Peer Group

% of Shares Earned

Performance Level

< 25%

0%

 

25%

25%

Threshold

26%

26%

 

27%

27%

 

28%

28%

 

29%

29%

 

30%

30%

 

31%

32%

 

32%

34%

 

33%

36%

 

34%

38%

 

35%

40%

 

36%

43%

 

37%

46%

 

38%

49%

 

39%

52%

 

40%

55%

 

41%

59%

 

42%

63%

 

43%

67%

 

44%

71%

 

45%

75%

 

46%

80%

 

47%

85%

 

48%

90%

 

49%

95%

 

50%

100%

Target

51%

102.8%

 

52%

105.6%

 

53%

108.3%

 

54%

111.1%

 

55%

113.9%

 

56%

116.7%

 

57%

118.9%

 

58%

121.1%

 

7

 

 

--------------------------------------------------------------------------------

 

59%

123.3%

 

60%

125.6%

 

61%

127.8%

 

62%

130.0%

 

63%

131.7%

 

64%

133.3%

 

65%

135.0%

 

66%

136.7%

 

67%

138.3%

 

68%

140.0%

 

69%

141.1%

 

70%

142.2%

 

71%

143.3%

 

72%

144.4%

 

73%

145.6%

 

74%

146.7%

 

75%

147.2%

 

76%

147.8%

 

77%

148.3%

 

78%

148.9%

 

79%

149.4%

 

80% and above

150.0%

Maximum

 

Award Adjustment

The Compensation and Management Development Committee reserves the right to
reduce performance shares (in whole or in part) should the Company’s TSR be
negative for the performance period.

Timing of Award Determination and Distribution

Once performance results for the Company are known and approved by the auditors,
the Compensation Committee will review and approve the final performance results
for the Performance Factor.  The Compensation Committee reserves the right to
use negative discretion to reduce the amount of any payment. The Shares will be
distributed in accordance with the timing set forth in Section 4(c) of this
Agreement.

 

8

 

 